Citation Nr: 0300679	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  95-18 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active service from December 1942 to July 
1943.  

This matter originally came to the Board of Veterans' 
Appeals (Board) from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) New Orleans Regional 
Office (RO) which, inter alia, denied a rating in excess of 
30 percent for bronchial asthma and a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities.  In May 1997, the Board 
remanded the case for additional development of the 
evidence.  In September 1999, the Board denied an evaluation 
in excess of 30 percent for bronchial asthma and TDIU.  The 
veteran appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  

While the case was pending before the Court, in September 
2000, the veteran's attorney and a representative of the VA 
Office of General Counsel, on behalf of the Secretary, filed 
a Joint Motion for Remand and to Stay Further Proceedings.  
By October 2, 2000 Order, the Court granted the parties' 
motion, vacated the Board's September 1999 decision, and 
remanded the matter to the Board for additional action 
consistent with the September 2000 Joint Motion.  In 
September 2001, the Board remanded the matter to the RO for 
additional development of the evidence.  A review of the 
record shows that the RO has complied with all remand 
instructions, to the extent possible.  Stegall v. West, 11 
Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The veteran's bronchial asthma is currently manifested 
by dyspnea with very minimal exertion, requiring outpatient 
oxygen therapy and daily oral corticosteroids.  

2.  His claim for a TDIU is moot.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for bronchial 
asthma are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 4.97, Diagnostic Codes 6600, 6602 
(1996); 38 C.F.R. § 4.97, Codes 6600, 6602 (2002)).

2.  With respect to the veteran's claim of entitlement to a 
TDIU, there is no remaining case or controversy over which 
the Board has jurisdiction and that matter is dismissed.  38 
U.S.C.A. § 7105 (West 1991 & Supp. 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In this case, the Board finds that VA has satisfied 
its duties to the veteran, under both former law and the new 
VCAA.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b)(1) (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by 
letter dated in May 2002 that VA would obtain all relevant 
evidence in the custody of a Federal department.  He was 
advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran has also been notified of 
the evidence of record and the evidence needed to 
substantiate his claims through numerous communications from 
VA, most recently, an October 2002 Supplemental Statement of 
the Case.  Thus, the duty to notify of necessary evidence 
and of responsibility for obtaining or presenting that 
evidence has been fulfilled.

VA also has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  In this case, the 
veteran's service department medical records are on file, 
and his VA treatment records have been associated with the 
claims file.  38 U.S.C.A. § 5103A(c) (West Supp. 2002); 38 
C.F.R. § 3.159(c)(2), (3) (2002).  The veteran's private 
medical records have also been associated with the claims 
folders.  38 U.S.C.A. § 5103A(b) (West Supp. 2002); 38 
C.F.R. § 3.159(c)(1) (2002).  The RO contacted the Social 
Security Administration and was advised that the veteran had 
never been in receipt of disability benefits from that 
agency.  See August 1997 letter.  There is no indication 
that other Federal department or agency records exist that 
should be requested.  38 U.S.C.A. § 5103A(c)(3) (West Supp. 
2002); 38 C.F.R. § 3.159(c)(2) (2002).  

The duty to assist the veteran also includes obtaining a VA 
medical examination.  As set forth in the Board's September 
1999 decision, the veteran underwent VA pulmonary and 
psychiatric examinations in June 1997.  The Board finds that 
although the examination reports are negative for 
affirmative references to the veteran's claims folder, they 
nonetheless provided sufficient reference to the pertinent 
schedular criteria.  See Massey v. Brown, 7 Vet. App. 204 
(1994); Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the 
present level of disability is of primary importance).  The 
veteran was also afforded a VA Ear, Nose, and Throat 
examination in July 1997.  In an August 1997 addendum, the 
examiner indicated that he had reviewed the veteran's claims 
folder.  Nonetheless, in the September 2000 Joint Motion, 
the parties agreed that a remand was necessary to obtain a 
VA examination in which the claims file was reviewed.

Accordingly, the Board remanded this matter to the RO in 
September 2001.  In May 2002, the RO attempted to schedule 
the veteran for another VA medical examination, pursuant to 
the September 2000 Joint Motion instructions.  See 
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  However, the veteran declined to 
appear for the examination, claiming that his poor health 
prevented him from traveling.  In lieu of attending the 
examination, he submitted private treatment records, dated 
from January to April 2002.  

Pursuant to 38 C.F.R. § 3.655 (2002), when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without 
good cause, fails to report for such examination or re-
examination and the examination was scheduled in conjunction 
with a claim for increase, the claim shall be denied.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and the death of 
an immediate family member.  38 C.F.R. § 3.655(a) (2002).  

In this case, the Board will concede that the veteran's 
claims of illness constitute good cause for his refusal to 
report for the VA medical examination.  Thus, the Board must 
proceed with adjudication of his claims on the merits based 
on the evidence of record, as he requests.  Id.  

It is also noted that the veteran has been asked to advise 
VA if there is any other information or evidence he 
considers relevant to his claims so that VA could help him 
by getting that evidence.  He was also advised what evidence 
VA had requested, and notified in the statement of the case 
and supplemental statement of the case what evidence had 
been received.  There is no indication that any pertinent 
evidence was not received.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  
See 38 U.S.C.A. § 5103A(b)(2), (3) (West Supp. 2002); 38 
C.F.R. § 3.159(e) (2002).  Thus, VA's duty to assist has 
been fulfilled.  

I.  Factual Background

A review of the claims folder shows that the veteran was 
medically discharged from service for chronic bronchial 
asthma.  His service medical records show that his treating 
physicians determined that his condition had existed prior 
to service and had not been aggravated therein.  

In August 1943, the veteran submitted a claim of service 
connection for bronchial asthma.  By October 1943 rating 
decision, the RO denied his claim on the basis that such 
condition had existed prior to service and had not been 
aggravated therein.  The veteran appealed the RO 
determination, arguing that his condition had become much 
worse in service.

Pursuant to additional development by the Board in a June 
1944 remand, by March 1945 rating decision, the RO granted 
service connection for chronic bronchitis with history of 
asthma, and assigned it a 10 percent rating.  In addition, 
service connection was granted for chronic sinusitis.  

In October 1947, the veteran was hospitalized with the chief 
complaint of asthma for the past four years.  He stated that 
strong smells aggravated his asthma and that he usually lost 
weight in the spring due to his symptoms, although he 
regained his lost weight every fall.  He stated that his 
normal weight was 155 pounds.  The diagnosis on discharge 
included chronic bronchial asthma due to unknown airborne 
summer offender responsible for summer asthma and house dust 
responsible for winter symptoms.  

By December 1947 rating decision, the RO increased the 
rating for the veteran's bronchial asthma to 30 percent.  
Despite several subsequent claims for an increased rating, 
the 30 percent rating has remained in effect to date; as 
such, it is protected from reduction.  38 C.F.R. 3.951(b) 
(2002).  

The veteran submitted his most recent request for increased 
rating for bronchial asthma and sinusitis in July 1994, 
claiming that he had asthmatic attacks with any amount of 
exertion, and that he used a nebulizer "constantly."

In support of his claim, the RO obtained VA outpatient 
treatment records for the period of April 1993 to September 
1994 which showed treatment for numerous medical conditions, 
including diabetes mellitus, sinusitis, headaches, hearing 
loss, dermatitis, and a left shoulder disability.  He was 
also seen in the nutrition clinic for instructions in 
reducing his weight which ranged from 202 to 212; a 
nutritionist indicated that the veteran's weight was 121 
percent of his ideal body weight.  The records also show 
that he was treated on one occasion for asthma in May 1993, 
at which time he stated that his nebulizer was broken and he 
had shortness of breath.  

In December 1994, the veteran underwent VA medical 
examination.  He claimed that he had developed asthma in 
service as a result of participating in "chemical warfare."  
Post-service, he stated that he had been forced to retire in 
1976; he explained that he had a scarred left lung which 
"brought it to emphysema."  He indicated that he had stopped 
working entirely in 1993.  With respect to current symptoms, 
he reported left lower posterior chest pain and daily 
shortness of breath spells.  He also reported a history of a 
cough with yellow sputum and stated that he could walk only 
25 to 30 yards before becoming short of breath.  He stated 
that he used a nebulizer.  On physical examination, his 
weight was 212 pounds.  His chest exhibited a few rhonchi, 
but no rales or wheezes were heard.  The examiner noted that 
there was no evidence of cor pulmonale, indications of 
cyanosis or clubbing of the extremities, or infectious 
disease.  The impression was obesity and bronchial asthma, 
by history.  

On December 1994 VA psychiatric examination, the veteran 
reported that, following discharge from service, he worked 
for more than 20 years as a foreman for the Port of Lake 
Charles.  He stated that he had to retire on medical 
disability from that job due to diabetes and severe 
breathing problems caused by chronic obstructive pulmonary 
disease (COPD).  However, he indicated that he did not like 
being retired so he found another physically easier job and 
worked there until 1992 when he turned 70 years old.  The 
impression was reactive depression, reported slightly worse 
than before.

In February 1995, the veteran was hospitalized for a 
septoplasty and cauterization of the inferior turbinates.  
Review of systems showed some subjective shortness of breath 
but was otherwise normal.  A chest X-ray showed chronic lung 
disease.  The admission diagnoses included asthma and COPD, 
secondary to tobacco abuse.  

By March 1995 rating decision, the RO denied a rating in 
excess of 30 for bronchial asthma, granted a 30 percent 
rating for reactive depressive neurosis, and denied a rating 
in excess of 10 percent for sinusitis.  The veteran's 
combined disability rating was 60 percent and a TDIU due to 
service-connected disabilities was denied.  

In June 1995, the veteran appealed the RO denial of 
increased rating for asthma and TDIU.  In his substantive 
appeal, he argued that he met the criteria for a 60 percent 
rating for asthma as he had 2-3 attacks of severe asthma 
weekly.  He stated that he became very weak as a result, and 
was usually incapacitated the entire day.  He stated that it 
seemed as if he never had more than one or two days rest in 
between attacks.  He also claimed that the attacks made it 
impossible for him to work.

Pursuant to the Board's May 1997 remand, the RO obtained 
additional VA outpatient treatment records for the period of 
September 1994 to March 1997.  These records show treatment 
for numerous medical conditions, but not bronchial asthma.  
Included in the records was a January 1996 hospitalization 
report showing that he had been admitted for control of 
diabetes.  On admission, the veteran had no complaints.  The 
examiner noted that the veteran had a history of smoking, as 
well as COPD.  Physical examination showed that the chest 
was bilaterally symmetrical.  The breath sounds were present 
with no foreign sounds audible.  The diagnoses on discharge 
included COPD.  The medication list included an Albuterol 
inhaler, and his employment status on discharge was "status 
post hospitalization."

On June 1997 VA psychiatric examination, the veteran 
reported that his sleep was restless and indicated that he 
became upset easily.  He stated that he could no longer do 
yard work and claimed that he couldn't work due to weakness 
and shortness of breath.  He stated that he typically 
watched TV, read the newspapers, and went to church 
regularly, but that he rarely drove.  The diagnosis was 
depressive disorder, not otherwise specified and history of 
asthma and diabetes.  A GAF of 65 (some mild symptoms, e.g., 
depressed mood and mild insomnia) was assigned.  The 
examiner opined that the veteran's current level of 
compensated occupational and social impairment due to the 
depression was appropriate.  

Also in June 1997, the veteran underwent VA pulmonary 
examination.  He reported to the examiner that he was 60 
percent service-connected for bronchial asthma and claimed 
that he had shortness of breath after walking 11/2 blocks.  He 
also stated that he had daily asthma attacks and took Theo-
Dur as needed, as well as a nebulizer.  He denied a history 
of weight loss due to asthma.  On objective examination, the 
veteran's chest was clear to auscultation with no rales or 
wheezes.  There was no evidence of an active or inactive 
malignant process.  X-ray examination showed chronic changes 
with nodular lesion in the right lung base and apex.  CT 
scan of the chest showed the lung parenchyma appeared normal 
with no evidence of a mass.  There was no evidence of hilar 
or mediastinal adenopathy or enlarged subcranial lymph 
nodes.  Pulmonary function testing showed FVC to be 66 of 
predicted value; FEV1 was 63 of predicted value; FEV1/FVC 
was 98 percent of predicted value.  The examiner 
characterized the pulmonary function test as showing a 
moderate restrictive pattern.  The diagnosis was bronchial 
asthma.  The examiner indicated that the veteran's asthma 
moderately limited his ability to work.  He felt that the 
veteran was unable to perform strenuous physical activity 
due to asthma.

On VA ear, nose, and throat examination in July 1997, the 
veteran reported pain in the left cheek, nasal congestion, 
and headaches.  He also stated that he had asthma attacks 
daily and that he quit working in 1993 because his asthma 
and sinuses were aggravated by his job as a grass cutter.  
On examination, his weight was 214 pounds.  His nose, 
vestibules and septum were normal.  The inferior turbinates 
were clear, as were the middle meati and middle and superior 
turbinates.  The sinuses were also clear.  CT scan of the 
sinuses showed very minimal chronic sinusitis in the ethmoid 
area; the antrum, frontal sinus and sphenoids were clear.  
The examiner concluded that he did not think the veteran was 
disabled from employment as a result of his sinuses.  He 
indicated that although the veteran may be unable to cut 
grass, there were other jobs that he could perform 
irrespective of age.  

VA clinical records dated from March 1997 to September 1999, 
show that the veteran was treated for several conditions, 
including back pain, diabetes, urinary problems, and 
rhinitis.  In July 1997, it was noted that his asthma was 
stable.  In May 1998, he was treated for allergic rhinitis.  
It was noted that his weight was down to 209 since his last 
visit, when it had been 211 pounds.  The veteran reported 
that he rode an exercise bicycle three to four times weekly.  

In an April 2001 note, a private physician indicated that 
the veteran had COPD likely related to asthma.  He indicated 
that the veteran required daily nebulizer treatment, a 
bronchodilator, and a cortisone inhaler.  He indicated that 
the veteran also had diabetes and was, in his opinion, not 
capable of employment.

Private treatment records, dated from January to April 2002, 
show that on evaluation in January 2002, the veteran 
reported moderate to severe shortness of breath when "moving 
around," although he indicated did not experience these 
symptoms daily.  He indicated that these episodes lasted 
from one hour to three days.  He also reported worsening 
wheezing spells, an intermittent cough, fatigue, sinus 
congestion, weakness, and weight gain.  He reported that he 
used a metered dose inhaler which seemed to improve his 
symptoms.  On examination, the veteran's weight was 216 
pounds.  There was mild erythema in the nasal passages, with 
negative exudates.  The chest was fairly clear to 
auscultation, except for some slight wheezing with forced 
exhalation.  X-ray examination of the chest in January 2002 
showed a small amount of parenchymal disease in the left 
base and in the retrosternal clear space.  The heart was of 
normal size.  Pulmonary function testing showed FEV-1 of 66 
percent of predicted value (prebronchodilator) and 72 
percent of predicted value (postbronchodilator).  FEV- 1/FVC 
was 94 percent of predicted value (prebronchodilator) and 93 
percent of predicted value (postbronchodilator).  The 
assessments included mild obstructive pulmonary disease with 
asthmatic component.  The veteran's nebulizer treatment was 
continued and he was given additional medication.  

On examination in February 2002, the veteran reported 
improved shortness of breath.  He reported continued dyspnea 
with exertion.  On pulmonary function test in February 2002, 
DLCO was 101 percent with corrected alveolar volume.  The 
assessment was multifactorial dyspnea, including COPD with 
asthmatic component.  Also noted were obesity and 
deconditioning.  The examiner indicated that a cardiac 
component would need to be ruled out, particularly in light 
of the veteran's diabetes.  The veteran was started on 
oxygen at two liters per minute.  His medication list also 
included daily doses of Methylprednisolone tablets.  

In March 2002, the veteran reported continued shortness of 
breath.  Pulmonary function testing showed FEV-1 of 65 
percent of predicted value.  FEV- 1/FVC was 98 percent of 
predicted value.  In April 2002, it was noted that the 
veteran had advanced coronary artery disease and chronic 
COPD.  It was also noted that an echocardiogram had 
confirmed extremely poor left ventricular function.  The 
veteran's medication regimen was continued.

In June 2002, a private physician indicated that the veteran 
had been his patient since March 1997, and had chronic 
problems with chest congestion and coughing.  He indicated 
that the veteran had been on prescription inhalers since 
coming to his office.  Over the course of the past few 
years, he noted that the veteran had been having increased 
respiratory difficulties, as well as several other medical 
problems such as diabetes.  He noted that the veteran 
required intermittent oral steroids for control of COPD, 
with increasing frequency recently.  He also indicated that 
the veteran had been seen by a cardiologist who felt that he 
had significant cardiomyopathy with a markedly reduced 
ejection fraction of about 28 percent.  In combination with 
COPD and asthma, he indicated that this contributed to the 
veteran's disability.  At that time, he noted that the 
veteran was very limited in what he could do.  He complained 
of shortness of breath with very minimal exertion and used 
oxygen to sleep at night.  The physician indicated that the 
veteran was basically able to be off oxygen when at rest and 
that any exertion caused significant shortness of breath.  
He noted that the veteran was certainly disabled for any 
type of work.  The physician noted that the veteran remained 
on multiple medications, including Nebulizer and 
corticosteroids, for management of his lung disease.   

In lay statements submitted in June 2002, the veteran's 
family members and a neighbor described the veteran's 
worsening health, noting that he was no longer able to 
participate in many daily activities, such as working on his 
car, showering, or mowing his lawn.  

II.  Increased rating for bronchial asthma

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although the evaluation of a service-connected 
disability requires a review of the veteran's medical 
history with regard to that disorder, the primary concern in 
a claim for an increased evaluation for a service-connected 
disability is the present level of disability.  The Court 
has held that, where entitlement to compensation has already 
been established, and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's bronchial asthma has been evaluated as 30 
percent disabling under 38 C.F.R. § 4.97, Code 6602.  Prior 
to October 7, 1996, a 30 percent rating was warranted under 
Code 6602 for moderate bronchial asthma with asthmatic 
attacks rather frequent (separated by only 10-14 day 
intervals) occurring several times a year with moderate 
dyspnea on exertion between attacks.  The next schedular 
evaluation of 60 percent required severe disability with 
frequent attacks of asthma (one or more attacks weekly) 
marked dyspnea on exertion between attacks with only 
temporary relief by medication; more than light manual labor 
precluded.  A 100 percent rating was assigned for pronounced 
bronchial asthma; asthmatic attacks very frequently with 
severe dyspnea on slight exertion between attacks and with 
marked loss of weight or other evidence of severe impairment 
of health.  38 C.F.R. § 4.97, Code 6602 (1996).  

During the pendency of the veteran's appeal, the VA amended 
the schedular criteria for rating respiratory disorders, 
including Code 6602, effective October 7, 1996.  Under the 
new criteria, a 30 percent evaluation is warranted for 
bronchial asthma where any of these conditions is manifested 
by FEV-1 of 56-70 percent predicted, or; FEV-1/FVC of 56-70 
percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication.  The 
next schedular evaluation of 60 percent requires FEV-1 of 
40-55 percent predicted, or; FEV-1/FVC of 40-55 percent, or; 
at least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating is assigned for FEV-1 less than 40 
percent predicted, or; FEV-1/FVC less than 40 percent, or; 
more than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  38 C.F.R. § 4.97, Code 6602 (2002).

The Board also notes that the recent evidence of record 
indicates that the veteran's pulmonary disability also 
includes COPD and bronchitis.  Under former version of Code 
6600, a 60 percent disability rating was warranted for 
chronic bronchitis with severe productive cough and dyspnea 
on slight exertion and pulmonary function tests indicative 
of severe ventilatory impairment.  38 C.F.R. § 4.97, Code 
6600 (1996).  A 100 percent rating contemplated pronounced 
bronchitis with copious productive cough and dyspnea at 
rest, pulmonary function testing showing a severe degree of 
chronic airway obstruction, with symptoms of associated 
severe emphysema or cyanosis and findings of right sided 
heart involvement.  Id.

The new criteria provide a 60 percent rating where pulmonary 
function tests showing FEV-1 of 40 to 55 percent predicted, 
or FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40 to 55 
percent predicted, or maximum oxygen consumption of 15 to 20 
milliliters per kilogram per minute (ml/kg/min) (with 
cardiorespiratory limit).  38 C.F.R. § 4.97, Code 6600 
(2002).  The next higher rating of 100 percent is warranted 
where pulmonary function tests show FEV-1 of less than 40 
percent predicted, or FEV-1/FVC of less than 40 percent, or 
DLCO (SB) of less than 40 percent predicted, or maximum 
oxygen consumption of less than 15 ml/kg/min (with cardiac 
or respiratory limitation), or; cor pulmonale (right heart 
failure); or if the evidence shows right ventricular 
hypertrophy, or pulmonary hypertension by Echo or cardiac 
catheterization, or episodes of acute respiratory failure; 
or if outpatient oxygen therapy is required.  Id.  See also 
38 C.F.R. § 4.97, Code 6604 (2002), pertaining to 
bronchitis.  

The regulations do not permit ratings under Codes 6600 
through 6817 to be combined with each other.  38 C.F.R. § 
4.96(a) (2002).  Rather, a single rating is assigned under 
the diagnostic code that reflects the dominant disability.  
Id.

The Court has held that where the law changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provides otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990).  A review of the claims folder indicates that the RO 
has considered the veteran's entitlement to an increased 
rating under both the old and new criteria.  Therefore, the 
Board will apply the most favorable of the foregoing 
criteria in evaluating the veteran's claim.

In the instant case, the veteran contends that his service-
connected pulmonary disability has become more severe than 
the current 30 percent evaluation indicates.  After 
reviewing the evidence of record, particularly that recently 
submitted by the veteran, the Board finds that a 100 percent 
rating is warranted.  

In that regard, although the veteran's pulmonary disability 
certainly does not meet all the criteria for a 100 percent 
rating, the evidence of record indicates that it is now 
productive of dyspnea with very minimal exertion and 
requires outpatient oxygen therapy.  See 38 C.F.R. § 4.97, 
Code 6600 (2002).  He has also recently been prescribed 
daily oral corticosteroids.  38 C.F.R. § 4.97, Code 6602 
(2002).  After careful consideration, and affording the 
veteran the benefit of the doubt, the Board finds that the 
criteria for a 100 percent schedular rating have been met.

III.  Entitlement to a TDIU due to service-connected 
disabilities.

Under 38 C.F.R. § 4.16(a), TDIU may be assigned where the 
schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
follow a substantially gainful occupation as a result of 
service-connected disability.  As the Board has granted a 
100 percent schedular rating for the veteran's service-
connected pulmonary disorder, he is not eligible for TDIU.  
Green v. West, 11 Vet. App. 472 (1998) (citing Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994) (a claim for TDIU 
presupposes that the rating for the condition is less than 
100 percent) and Holland v. Brown, 6 Vet. App. 443 (1994) (a 
100 percent schedular rating means that a veteran is totally 
disabled)).  

Further, in VA O.G.C. Prec. Op. No. 6-99, VA General Counsel 
held that a claim for TDIU may not be considered when a 
schedular 100-percent rating is already in effect.  No 
additional monetary benefit would be available in the 
hypothetical case of a veteran having one service-connected 
disability rated 100-percent disabling under the rating 
schedule and another, separate disability rated totally 
disabling due to individual unemployability under 38 C.F.R. 
§ 4.16(a).  Id; see also Bowling v. Principi, 15 Vet. App. 1 
(2001).  Thus, the appeal as to TDIU must be dismissed.


ORDER

A 100 percent rating for bronchial asthma is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  

The claim of entitlement to a TDIU is dismissed.  


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

